MOSCOWITZ, District Judge.
Both the plaintiff and the defendant make motions for bills of particulars.
Plaintiff is not entitled to a bill of particulars on items upon which he has the burden of proof. In item' 1 he seeks: “1. The terms, conditions, provisions and details of the alleged Code of fair competition for the lead industry, referred to in the answer herein in paragraph TO’ thereof, as subscribed by the defendant, together with all amendments and supplements thereof.”
In item 5 he seeks information which is a matter of public record, which records are as available to the plaintiff as they are to the defendant.
Motion for the plaintiff’s bill of particulars will be denied.
Items 3, 4, and 5 of defendant’s demand relate to the matter of damage alleged to have been sustained by the plaintiff.
General damage alone is claimed. The plaintiff is not required to set forth items relating to elements of general damage. Duncan Co. v. Hemsley & Co., 178 App. Div. 882, 164 N. Y. S. 670.
Defendant’s motion as to items 1, 3, 4, and 5 is denied, and granted as to item 2.
Settle order on notice.